Case 3:19-cv-01112-JBA Document 1-1 Filed 07/18/19 Page 1 of 5




          EXHIBIT A
                          Case 3:19-cv-01112-JBA Document 1-1 Filed 07/18/19 Page 2 of 5
 SI~MMO.NS CIVIL           -
                                                                           STATE OF CONNECTICUT
 jo-dy-i Rev, 4-16
 C.G.S. §~ 51-346, 51-347, 51-349, 51-350, 52-45a,
 52-48, 52-259, PB. §~ 3-1 through 3-21, 8-1, 10-13
                                                                             SUPERIOR COURT
                                                                                                                                                          www.jud.ct.gov
 See other side for instructions

 D X,, if amount,
  costs             legal$2,500.
          is less than     interest or property in demand, not including interest and
  “X” if amount, legal interest or property in demand, not including interest and
  costs is $2,500 or more.
~ “X” if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
 Address of court clerk where writ and other papers shall be filed (Number; street, town ens1 zip cdcfé~ Telephone number of clerk R6tUm Date (Must be a Tuesday)
 (C.G,S. §~ 51-346. 51-350)                                                                                     (with area code)
 300 Grand Street, Waterbury, CT 06702                                                                          ( 203 ) 591-3300                  July
                                                                                                                                                          Month           ~D~i’~
                                                                                                                                                                                 16 , 2 019
                                                                                                                                                                                    Year
]~j   Judicial District                      GA                  At (Town in which writ is returnable) (~G,S, ~ 51-346, 51-349)                   Case type code (See list on page 2)
fl    Housing Session                        Number:             Waterbury                                                                         Major: V                  Minor: 01
 For the Plaintiff(s) please enter the appearance of:
Name and address of attorney, law firm ~r plaintiff it self-represented (Nunibej Street, town and~Ip:corJe).                                      Jutis nuflhier (to be entered by attorney only)
The Nicholas Law Firm, LLC - 373 Prospect Street, Torrington, CT 06790                                                                            427008
Telephone number (with area code)                                Signature of Plaintiff (If self-represented)
(203) 759-1466
The attorney or law firm appearing for the plaintiff or the plaintiff if                                 I Email address for~lel1very of papers undarSection 10 13 (if agreel.Uo)
self-represented, agrees to accept papers (service) electronically In        ~   Yes          J   No        ~ net
this case under Section 10-13 of the Connecticut Practice Book,
Number of Plaintiffs: I                         Number of Defendants: 1                            ~ Form JD-CV-2 attached for additional parties
      Parties                  Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
       First              Name:    DAGOSTINO, LISA A                                                                                                                                        P-0I
      Plaintiff           Address: 33 WILLIAMS AVE., OAKVILLE, CT 06779
   Additional             Name:                                                                                                                                                             P-02
    Plaintiff             Address:
     First                Name:    ROULEAU, CHRISTOPHE D                                                                                                                                    D-01
   Defendant              Address: 30 RUE LECLERC, VICTORIAVILLE, QC 9G-5, CANADA
   Additional             Name:                                                                                                                                                             0-02
   Defendant              Address:
   Additional             Name:                                                                                                                                                             0-03
   Defendant              Address:
   Additional             Name:                                                                                                                                                             D-04
   Defendant              Address:

Notice to Each Defendant
I. YOU ARE BEING SUED. This paper is a Summons in a lawsuit, The complaint attached to these papers states the claims that each plaintiff is making
    against you in this lawsuit.
2. To be notified of further proceedings, you or your attorney must file a form called an ‘Appearance” with the clerk of the above-named Court at the above
    Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
    Return Date unless you receive a separate notice telling you to come to court.
3. If you or your attorney do not file a written “Appearance” form on time, a judgment may be entered against you by default. The “Appearance” form may be
    obtained at the Court address above or at wtwijud,ct.gov under “Court Forms.”
4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
    Insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
    library or on-line at     .   ~tgov under “Court Rule&”
5. If you have questlo abo the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
    legal questkri
- -     -                 --                               — flnmrn,e.,nflat aF tha- -.     - —       —                                     —
Signed (Si~,ye”XP,~~Pbox)                                                            Name 01 i-’erson signing at ~en                        I~ateslgaeØ
                                                               Assistant Clerk       John P. Majewski                                       06117(2019
If this mmons i jgned by a Clerk:
a. T sighin       ~been done so tha          Plaintiff(s) will not be denied access to the courts.
b.1 is.th        nsibility of the P      (s)to see that service is made in the manner provided by law.
C.         (erk not perthitte      give any legal advice in connection with any lawsuit.
d. The C~er ~sTgning ~ ‘ ummons at the request of the Plaintiff(s) is not responsible in any way for any errors or
    in the S mo , fly allegations contained in the Complaint, or the service of the Summons or Complaint,


 I certify I have read and             Signed (Self-Represented Plaintiff)
 understand the above:
                                                                                        (Page 1 of 2)
         Case 3:19-cv-01112-JBA Document 1-1 Filed 07/18/19 Page 3 of 5




RETURN DATE: JULY 16, 2019                               :      SUPERIOR COURT

LISA ANN D’AGOSTINO                                             J.D. OF WATERBURY
      Plaintiff,

V.                                                              AT WATERBURY

CHRISTOPHE DESROCHERS ROULEAU
     Defendant.                                          :      JUNE 17, 2019

                                            COMPLAINT

     (1) On July 8, 2017 the plaintiff; Lisa Ann D’Agostino, was operating her motor vehicle on

         Route 6 in Woodbury, Connecticut.

     (2) At the same time, the defendant, Christophe Desrochers Rouleau was operating his

        vehicle on Route 6 in Woodbury, Connecticut. The defendant failed to grant the right of

         way to the plaintiff and his vehicle collided into the plaintiffs vehicle.

     (3) The defendant was negligent in that he violated Connecticut General Statutes § 14-245.

        Additionally, he was negligent in that he failed to grant the right of way and failed to

        keep a proper lookout for other vehicles.

     (4) As a result of the defendant’s negligence, the plaintiff sustained orthopedic injuries to her

        neck, shoulders, ribs, hips and also sustained a head injury along with mental injuries.

     (5) As a further result, the plaintiff incurred medical expenses, lost wages, sustained

        permanent injuries along with pain and emotional suffering.

WHEREFORE, the plaintiff seeks fair, just and reasonable money damages.




                                               Page 1 of 3
Case 3:19-cv-01112-JBA Document 1-1 Filed 07/18/19 Page 4 of 5




                                    THE PLAINTIFF,
                                    LISA ANN D’AGOSTINO

                               By: /s/John P. Ma/ewski (406045)
                                    John P. Majewski
                                    The Nicholas Law Firm, LLC
                                    One Carriage Place
                                    Waterbury, CT 06702
                                    JurisNo.: 427008
                                    Telephone: 203-759-1466
                                    E-Mail imaiewski@nicholaslaw net




                                                        7




                           Page 2 of 3
       Case 3:19-cv-01112-JBA Document 1-1 Filed 07/18/19 Page 5 of 5




RETURN DATE: JULY 16, 2019                                  SUPERIOR COURT

LISA ANN D’AGOSTINO                                         J.D. OF WATERBURY
      Plaintiff,

                                                            AT WATERBURY

CHRISTOPHE DESROCHERS ROULEAU
     Defendant.                                             JUNE 17, 2019


                           STATEMENT OF AMOUNT IN DEMAND

       The plaintiff in the above-entitled matter claims damages in an amount greater than Fifteen

Thousand Dollars ($15,000.00) exclusive of interest and costs.



                                                    THE PLAINTIFF,
                                                    LISA ANN D’AGOSTINO

                                               By:/s/~MnP.. Maièwsici (406045).
                                                   John P. Majewski
                                                   The Nicholas Law Finn, LLC
                                                   One Carriage Place
                                                   Waterbury, CT 06702
                                                   JurisNo.: 427008
                                                   Telephone: 203-759-1466
                                                   E-Mail: irnajskiC~;ilchiasiaw.net




                                           Page 3of3
